      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 1 of 43




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

CHARMAINE MCWILLIAMS,                       §
Individually and as Mother and              §
Representative of Estate of ROBERT          §
STEPHEN JR., deceased ROBERT                §
STEPHENS SR., Individually and As           §
Father of ROBERT STEPHEN JR.,               §
Deceased, CHANTIQUE JOHNSON as              §
Next of Friend to SERENITY                  §
STEPHENS and JADYNE STEPHEN,                §
Minors and Children of ROBERT               §
STEPHEN JR. deceased, A’NEESHA              §
RAWLS As Next of Friend to NAOMI            §
RAWLS, A Minor and Child of                 §
ROBERT STEPHEN JR., deceased.               §
And CRYSTAL JOHNSON, as Next of             §
Friend to LYRIC STEPHEN, BOBBY              §
STEPHEN, and JOURNEY STEPHEN,               §
as Minors and Children of ROBERT            §
STEPHEN JR. deceased,                       §
                                            §
               Plaintiffs,                  §
                                            §
VS.                                         §            Civil Action No. 17-345
                                            §
IDELBIO PEREZ-GONZALEZ, RAUL                §
SARDINAS, LOURDES TORRES                    §
AHMED, NTUM AZA ALTORSHAN,                  §
GABRIELLE ALSTON, and CITY OF               §
HOUSTON.                                    §
                                            §
              Defendants.                   §


                  PLAINTIFFS’ FOURTH AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES CHARMAINE MCWILLIAMS, Individually, and as Mother and as

Representative of Estate of ROBERT STEPHEN JR., deceased (hereinafter “Decedent”),

ROBERT STEPHEN SR., Individually and as Father of ROBERT STEPHEN JR., CHANTIQUE

                                        1
     Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 2 of 43




JOHNSON as Next of Friend to SERENITY STEPHEN and JADYNE STEPHEN, Minors and

Children of ROBERT STEPHEN JR., A’NEESHA RAWLS, as Next of Friend to NAOMI

RAWLS, A Minor and Child of ROBERT STEPHEN JR. and CRYSTAL JOHNSON As Next of

Friend to LYRIC STEPHEN, BOBBY STEPHEN, and JOURNEY STEPHEN as minors and

Children of ROBERT STEPHEN JR. deceased, as Plaintiffs (hereinafter “Plaintiffs”) filing this

Third Amended Complaint in which they are complaining of Defendants IDELBIO PEREZ-

GONZALEZ, RAUL SARDINAS, LOURDES TORRES AHMED, NTUM AZA ALTORSHAN,

GABRIELLE ALSTON, and CITY OF HOUSTON. In support of their causes of actions, Plaintiffs

allege upon information and belief the following:

                                       Index of Counts

Count I- Idelbio Perez-Gonzalez- 42 U.S.C. § 1983 Claim

Count II- Idelbio Perez-Gonzalez- Negligence Claim

Count III- Raul Sardinas- 42 U.S.C. § 1983 Claim

Count IV- Raul Sardinas- Negligence Claim

Count V- Lourdes Torres Ahmed- 42 U.S.C. § 1983 Claim

Count VI- Lourdes Torres Ahmed - Negligence Claim

Count VII- Ntum Aza Altorshan- 42 U.S.C. § 1983 Claim

Count VIII- Ntum Aza Altorshan - Negligence Claim

Count IX- Gabrielle Alston- 42 U.S.C. § 1983 Claim

Count X- Gabrielle Alston - Negligence Claim

Count XI—City of Houston- 42 U.S.C. § 1983 and 1988/Monnell Policy Claim

Count XII— City of Houston- Negligence Claim




                                               2
      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 3 of 43




                                                I.
                                              Parties

1.1    Plaintiff CHARMAINE MCWILLIAMS is a person of the full age of majority and a

resident of the state of Mississippi. CHARMAINE MCWILLIAMS sues on behalf of herself, and

as representative of the estate of ROBERT STEPHEN JR, deceased, her unmarried son, who was

a resident of Houston, Texas.

1.2    Plaintiff ROBERT STEPHEN SR. is a person of the full age of majority and is a resident

of the state of Indiana. ROBERT STEPHEN SR. sues on behalf of himself as father of ROBERT

STEPHEN JR, deceased.

1.3    Plaintiff CHANTIQUE JOHNSON as Next of Friend to SERENITY STEPHEN and

JADYNE STEPHEN, Minors, is a person of full age of majority and is a resident of the state of

Michigan. Plaintiff CHANTIQUE JOHNSON sues on behalf of her children who are also children

of ROBERT STEPHEN JR., deceased.

1.4    Plaintiff A’NEESHA RAWLS as Next of Friend to NAOMI RAWLS, A Minor, is a

person of full age of majority and is a resident of the state of Michigan. Plaintiff A’NEESHA

RAWLS sues on behalf of her child who is the daughter of ROBERT STEPHEN JR., deceased.

1.5    Plaintiff, CRYSTAL JOHNSON as Next of Friend to LYRIC STEPHEN, BOBBY

STEPHEN, and JOURNEY STEPHEN as minors, is a person of full age of majority and is a

resident of the state of Texas. Plaintiff CRYSTAL JOHNSON sues on behalf of her children who

are also children of ROBERT STEPHEN JR., deceased.

1.6    Defendant IDELBIO PEREZ-GONZALEZ, is a resident of Texas, working for the City of

Houston Department of Health and Human Services, Jail Health Bureau as a Jail Medical

Specialist and oversees patients sent to the clinic from the screening station or floor, in order to

later assess any medical problems patients may have. Gonzalez may be served with process at

                                                 3
      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 4 of 43




7015 Parkford Meadow Drive, Cypress, Texas 77433-4517. Gonzalez may be served at the

following address and/or anywhere that he may be found. At all times relevant to this cause

IDELBIO PEREZ-GONZALEZ was operating under the color of law and in the course and scope

of his agency and/or employment relationship with City of Houston, Houston Central Jail, under

the color of law, and pursuant to the City of Houston’s Houston Central Jail’s customs, policies,

and practices which were moving force behind the constitutional violations asserted herein.

Gonzalez was employed on the day the incident occurred

1.7    Defendant RAUL SARDINAS, is a resident of Texas, working for the City of Houston,

Houston Central Jail as a medical screener and may be served with process at 12360 Richmond

Avenue, Houston, Texas 77082. Sardinas may be served at the following address and/or anywhere

that he may be found. At all times relevant to this cause RAUL SARDINAS was operating under

the color of law and in the course and scope of his agency and/or employment relationship with

City of Houston, Houston Central Jail, under the color of law, and pursuant to the City of Houston’s

Houston Central Jail’s customs, policies, and practices which were moving force behind the

constitutional violations asserted herein.

1.8    Defendant LOURDES TORRES AHMED, is a resident of Texas, working for the City of

Houston Health Department Jail Health Bureau as a Senior Jail Medical Specialist, and may be

served with process at 8281 Kingsbrook Road, APT 258, Houston, Texas 77024-3366. Ahmed

may be served at the following address and/or anywhere that he may be found. At all times relevant

to this cause LOURDES TORRES AHMED was operating under the color of law and in the course

and scope of his agency and/or employment relationship with City of Houston, Houston Central

Jail, under the color of law, and pursuant to the City of Houston’s Houston Central Jail’s customs,




                                                 4
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 5 of 43




policies, and practices which were moving force behind the constitutional violations asserted

herein.

1.9       Defendant NTUM AZA ALTORSHAN is a resident of Texas, working for the City of

Houston Health Department Jail Health Bureau as a Senior Jail Medical Specialist, and may be

served with process at 12330 Grove Meadow Drive, Stafford, Texas 77477-2204. Altorshan may

be served at the following address and/or anywhere that he may be found. At all times relevant to

this cause NTUM AZA ALTORSHAN was operating under the color of law and in the course and

scope of his agency and/or employment relationship with City of Houston, Houston Central Jail,

under the color of law, and pursuant to the City of Houston’s Houston Central Jail’s customs,

policies, and practices which were moving force behind the constitutional violations asserted

herein.

1.10      Defendant GABRIELLE ALSTON, is a resident of Texas, working for the City of Houston

as a Houston Police Officer, and may be served with process at 3203 S. Dairy Ashford , Houston,

Texas 77082-2320. Alston may be served at the following address and/or anywhere that he may

be found. At all times relevant to this cause GABRIELLE ALSTON was operating under the color

of law and in the course and scope of his agency and/or employment relationship with City of

Houston, Houston Central Jail, under the color of law, and pursuant to the City of Houston’s

Houston Central Jail’s customs, policies, and practices which were moving force behind the

constitutional violations asserted herein.

1.11      At all times material throughout this complaint, Defendants IDELBIO PEREZ-

GONZALEZ, RAUL SARDINAS, LOURDES TORRES AHMED, NTUM AZA ALTORSHAN,

GABRIELLE ALSTON, and CITY OF HOUSTON acted under the color of law, ordinance, and/or

regulation, and in the course and scope of their employment with the Houston Central Jail and


                                               5
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 6 of 43




pursuant to the Defendant CITY OF HOUSTON’S customs, policies, and practices which were

the moving force behind the constitutional violations asserted herein.

1.12    Defendant CITY OF HOUSTON is authorized by the laws of the State of Texas to operate

the Houston Central Jail. As part of its responsibilities and services, the CITY OF HOUSTON also

operates law enforcement agency (the Houston Police Department) that, among other duties,

operates and controls the CITY OF HOUSTON’S jail system, including the Houston City Jail.

Defendant CITY OF HOUSTON is located on 900 Bagby Street, Houston, Texas 77002.

Defendant CITY OF HOUSTON employed persons including Defendants IDELBIO PEREZ-

GONZALEZ, RAUL SARDINAS, LOURDES TORRES AHMED, NTUM AZA ALTORSHAN,

GABRIELLE ALSTON and other jail guards, screening officers, and other employees who, in the

course and scope of their employment, were required to observe, watch over, and manage persons

placed in custody within the Houston Central Jail. At all relevant times herein, CITY OF

HOUSTON acted under the color of law and pursuant to certain customs, policies, and practices

that were the moving force behind the constitutional violations asserted herein.

1.13    All statutory notice requirements have been satisfied before the filing of this lawsuit.

                                                II.
                                     Jurisdiction and Venue

2.1     This Court has jurisdiction over the claims raised in this Complaint under 42 U.S.C. § 1983,

and 1988, and 28 U.S.C. §1331.

2.2     Venue is appropriate in the Southern District of Texas under 28 U.S.C. § 1391 as

Defendants reside, and the acts complained of arose, in the Southern District of Texas.

2.3     Plaintiffs further invoke the supplemental jurisdiction of this Court pursuant to 28 U.S.C.

§ 1367 to adjudicate pendent claims arising under the laws of the State of Texas and seeks recovery




                                                  6
      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 7 of 43




under the Wrongful Death, Survival Statutes, and Bystander claims of the State of Texas as

allowed by law.

2.4     The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

                                                III.
                                         Nature of the Case

3.1     This is a proceeding for the Civil Action Deprivation of Rights, Cruel and Unusual

Punishment under the Eight Amendment and Due Process under the Fourteenth Amendment and

pursuant to 42 U.S.C. §1983, Federal Question pursuant to 28 U.S.C. §1331, Proceeding in

Vindication of Civil Rights pursuant to 42 U.S.C. §1988. All statutory notice requirements have

been satisfied before the filing of this lawsuit.

                                             IV.
                                   Facts Common to All Counts

4.1     On or about December 27, 2015, Robert Stephen Jr., (“Decedent”) was picked up by

Houston Police Officers after receiving a call from a Domino’s Pizza restaurant. Decedent was not

dining or ordering from Domino’s Pizza when the call was made. In fact, Deced ent was shopping

at a neighboring store when the police were called.

4.2     On or about December 27, 2015, the alleged unknown caller informed Houston Police

Officers that Decedent was acting “suspicious.” However, this call was not made by the store in

which Decedent was shopping.

4.3     On or about December 27, 2015, DEFENDANT GABRIELLE ALSTON (“Defendant

Alston”), Houston Police Officer, arrived on the scene and after observing that Decedent was

highly intoxicated arrested Decedent charging him with public intoxication.

4.4     On or about December 27, 2015 Defendant Alston failed to transport Decedent to a medical

facility for any detoxification before taking Decedent to Houston Central Jail. Moreover, once


                                                    7
      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 8 of 43




Decedent reached the facility, Defendant Alton failed to inform Jail personnel of Decedent’s

highly visible intoxicated state.

4.5    On or about December 27, 2015, Decedent was taken to a Houston Police Department

central city Jailhouse located at 61 Riesner Houston, Texas 77002, and owned and operated by

Defendant CITY OF HOUSTON.

4.6    On or about December 27, 2015, personnel of Defendant City of Houston’s, Houston

Central Jail were required to search Decedent for weapons, illicit drugs, or contraband.

4.7    On or about December 27, 2015, personnel of Defendant City of Houston’s Houston

Central Jail found no weapons, illicit drugs, or contraband on Decedent.

4.8    On or about December 27, 2015 DEFENDANT RAUL SARDINAS (“Defendant

Sardinas”) in his capacity as the on duty medical screener interviewed Decedent when Decedent

first arrived at Houston Central Jail. At the time of the interview, Decedent complied with the

requests made by Defendant Sardinas during the screening and evaluation of him. Sardinas failed

to have Decedent treated by any medical personnel or provided any medication to treat Decedent

and assist in detoxing Decedent before transporting him to an isolated cell.

4.9    On or about December 27, 2015, Decedent was then processed and jailed in Defendant

CITY OF HOUSTON’S jailhouse operated by Defendants agents and employees including but not

limited to, Defendants RAUL SARDINAS, IDELBIO PEREZ GONZALEZ, LOURDES

TORRES AHMED, AND NTUM AZA ALTORSHAN. At the time Decedent was being

processed, he was clearly in an intoxicated and incoherent state as Decedent was unable to stand

up on his own. Defendants failed to seek immediate medical assistance for Decedent after

observing that Decedent was passed out. Rather, instead of seeking medical attention for Decedent

or even holding Decedent up as they check him, Defendants let Decedent fall to the ground


                                                 8
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 9 of 43




multiple times and then remain face down on the floor. After Defendants made their initial checks

on Decedent, Defendants repulsively and inhumanely dragged Decedent the entire way to his

holding cell. Defendants RAUL SARDINAS, IDELBIO PEREZ GONZALEZ, LOURDES

TORRES AHMED, AND NTUM AZA ALTORSHAN failed to have Decedent treated by any

medical personnel and failed to provide any medication to treat Decedent and assist in detoxing

Decedent before transporting him to an isolated holding cell.

4.10    On or about December 27, 2015 around 4:00 am and upon request, when Decedent was in

his holding cell, DEFENDANT IDELBIO PEREZ-GONZALEZ (“Defendant Gonzalez”), Jail

Medical Specialist, was sent in Decedent’s B cell to examine Decedent and see why Decedent was

unable to walk. For unknown reasons, Defendant Gonzalez was unable to check vital signs or

conduct a full physical examination, as specified in his job duties. Gonzalez failed to treat

Decedent, or provide any medical attention to Decedent despite his obvious physical condition of

intoxication, inebriation, incoherency, and his physical inability to stand. Gonzalez further failed

have Decedent treated by any medical personnel or provided any medication to treat Decedent and

assist in detoxing Decedent while in custody.

4.11    On or about December 27, 2015, and at all times relevant herein, DEFENDANT CITY OF

HOUSTON was required to train its jail personnel on the method and means of evaluating persons

placed in custody to keep them safe from physical or psychological injury, harm or death.

4.12    On or about December 27, 2015, and at all times relevant herein, personnel at Houston

Central Jail were required to screen and evaluate Decedent on an ongoing basis.

4.13    On or about December 27, 2015, and at all-times relevant herein, personnel at Houston

Central Jail were required to screen and evaluate the health status of persons placed in custody.




                                                 9
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 10 of 43




4.14     On or about December 27, 2015, and for the following seven (7) hours, personnel at

Houston Central Jail were required to keep Decedent safe and free from physical and/or

psychological injury or harm.

4.15     On or about December 27, 2015 and for the following seven (7) hours, personnel and

officers of Houston Central Jail were required and obligated (and knew of this requirement) to

physically and visually check on inmates every thirty (30) minutes. Defendant alleged to have

checked on Decedent every fifteen (15) minutes for seven (7) hours, which is approximately

twenty-eight (28) times.

4.16     Despite Houston Central Jail’s agents, personnel, or employee’s knowledge of this duty

and the knowledge that there were no surveillance devices that enabled them to see into Decedent’s

cell, Defendants Gonzalez, Sardinas, Ahmed, and Altorshan failed to meet either of the

aforementioned time requirements or conduct the required face-to-face inspections.

4.17     On or about December 27, 2015, a Houston Central Jail personnel, DEFENDANT RAUL

SARDINAS, was the on-duty screening officer responsible for making timely screenings of

Decedent while in his cell.

4.18     On or about December 27, 2015, a suicide assessment was performed on Decedent.

4.19     On or about December 27, 2015, while Decedent was alone in his cell, Houston Central

Jail personnel used excessive force on Decedent inflicting bruises and abrasions to his head, hand,

abdomen and legs.

4.20     On or about December 27, 2015, DEFENDANTS RAUL SARDINAS, IDELBIO PEREZ-

GONZALEZ, LOURDES TORRES AHMED, NTUM AZA ALTORSHAN, and CITY OF

HOUSTON failed to check on Decedent every fifteen (15) and/or thirty (30) minutes.




                                                10
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 11 of 43




4.21     On or about December 27, 2015, DEFENDANTS RAUL SARDINAS, IDELBIO PEREZ-

GONZALEZ, LOURDES TORRES AHMED, NTUM AZA ALTORSHAN, GABRIELLE

ALSTON, and CITY OF HOUSTON failed to respond and/or to detect that Decedent needed

medical attention.

4.22     On or about December 27, 2015, Houston Central Jail personnel placed Decedent in a jail

cell alone.

4.23     On or about December 27, 2015 around 9:27 AM, DEFENDANT NTUM AZA

ALTORSHAN (“DEFENDANT ALTORSHAN”) was notified by an officer in uniform that a

medical emergency required attention in Decedent’s holding B cell in the basement. Accompanied

by Defendant LOURDES TORRES AHMED, DEFENDANT ALTORSHAN arrived at

Decedent’s holding cell and found Decedent lying on his back with his face up and as the sole

occupant of the holding cell. After DEFENDANT ALTORSHAN checked Decedent’s vitals, and

after observing that Decedent’s chest and abdomen were not moving, Defendant Altorshan

ascertained that Decedent was not breathing.

4.24     On or about December 27, 2015, DEFENDANT LOURDES TORRES AHMED

(“DEFENDANT AHMED”), Senior Jail Medical Specialist, who was accompanied by

DEFENDANT ALTORSHAN, was also called to Decedent’s cell around 9:27 AM because of

information that Decedent was not breathing. DEFENDANT AHMED also found Decedent lying

face down on the floor near a toilet. At this point DEFENDANT AHMED rolled the patient onto

his back to assess vital signs. DEFENDANT AHMED found that Decedent was not breathing and

had no pulse. DEFENDANT AHMED then proceeded to conduct CPR and use a defibrillator on

decedent until the Houston Fire Department arrived to take over.




                                               11
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 12 of 43




4.25     On or about December 27, 2015, DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, and CITY OF HOUSTON, failed to render timely aid, and/or provide Decedent

with medical treatment after he became non-responsive.

4.26     On or about December 27, 2015, DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, and CITY OF HOUSTON, failed to seek medical treatment for Decedent after

Decedent became non-responsive.

4.27     On or about December 27, 2015, DEFENDANTS ALTORSHAN and AHMED failed to

timely, appropriately, and properly administer CPR and other life-saving treatment to Decedent.

4.28     On or about December 27, 2015, just prior to Decedent becoming non-responsive and for

unknown reasons at this time, jail personnel and/or another agent of Defendant CITY OF

HOUSTON administered an unknown liquid substance to Decedent to drink.

4.29     On or about December 27, 2015, DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, and CITY OF HOUSTON, failed to timely request life-saving medical treatment

for Decedent.

4.30     On or about December 27, 2015, DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, ALSTON, and CITY OF HOUSTON, failed to timely transport Decedent for the

administration of life-saving medical treatment throughout the arresting and booking process.

4.31     On or about December 27, 2015, Decedent died while under the custody and control of

Houston Central Jail.

4.32     On or about December 27, 2015, Decedent was survived by his mother CHARMAINE

MCWILLIAMS, his father ROBERT STEPHEN, SR., and his biological children, SERENITY

STEPHEN, JADYNE STEPHEN, and NAOMI RAWLS, all minors.




                                               12
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 13 of 43




4.33     DEFENDANTS SARDINAS, GONZALEZ, AHMED, ALTORSHAN, ALSTON, and

CITY OF HOUSTON caused, and are responsible for, the unlawful conduct described herein, and

resulting injuries by, among other things personally participating in the unlawful conduct, acts or

omissions, or acting jointly with others who did so; by authorizing, acquiescing in or setting into

motion policies, practices, plans or actions that lead to the unlawful conduct; by failing and

refusing with deliberate indifference to Decedent’s rights, to initiate and maintain adequate

training and supervision; and by ratifying the unlawful conduct that occurred by agents and officers

under their discretion and control, including failing to take remedial or disciplinary action.

4.35 On or about December 27, 2015, DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, ALSTON, and CITY OF HOUSTON acted under color of law and deprived

decedent of his constitutional rights, including his right to be free from cruel and unusual

punishment in violation of the Eighth Amendment, as well as deprived Decedent of Due Process

in violation of the Fourteenth Amendment and pursuant to 42 U.S.C. §1983 1 by withholding

adequate medical treatment and attention to Decedent.

4.36     DEFENDANTS SARDINAS, GONZALEZ, AHMED, ALTORSHAN, ALSTON and

CITY OF HOUSTON were deliberately indifferent, from the beginning, in protecting Decedent

from harm and failed to prevent said harm, further failed to provide urgently needed medical care

and their conduct was unreasonable in failing to protect Decedent from harm.




1 Deliberate indifference to serious medical needs of prisoners constitutes the unnecessary and wanton infliction of
pain proscribed by the U.S. Const. amend. VIII. This is true whether the indifference is manifested by prison doctors
in their response to the prisoner’s needs or by prison guards in intentionally denying or delaying access to medical
care or intentionally interfering with the treatment once prescribed. Regardless of how evidenced, deliberate
indifference to a prisoner’s serious illness or injury states a cause of action under 42 U.S.C. § 1983. See Estelle v.
Gamble, 429 U.S. 97 (1976).

                                                         13
      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 14 of 43




                                              V.
            Additional Facts Related to City of Houston and Houston Central Jail

5.1     The Texas Administrative Code provides rules and regulations required under the Texas

Commission on Jail Standards that must be followed by each Texas public safety correctional

facility and jail. Texas Administration Code Title 37, Part 9 directed Defendant City of Houston

and its agents, employees, jail personnel, to follow several statutory requirements in their care,

custody and treatment of Decedent, including but not limited to:

        a. Having an established procedure for documented, face-to-face observation of all inmates

        by jailers no less than once every sixty (60) minutes and at least every 30 minutes in areas

        where inmates were known to be potentially suicidal;

        b. Assigning hash tags which identify inmates as having special mental health needs in the

        inmate’s medical records and bringing this to the attention of heath personnel and/or the

        supervisor on duty;

        c. Developing and implementing a suicide prevention plan which addresses the following

        principles and procedures:

               i. Provisions for staff training (including frequency and duration) on the procedures

               for recognition, supervision, documentation, and handling of inmates who are

               mentally disabled and/or potentially suicidal—supplemental training should be

               provided to those staff members responsible for intake screening;

               ii. Procedure for intake screening to identify inmates who are known to be or

               observed to be mentally disabled and/or potentially suicidal and procedures for

               referrals to available mental health officials;

               iii. Procedures for communication of information relating to inmates who are

               mentally disabled and/or potentially suicidal;

                                                 14
      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 15 of 43




               iv. Provisions for adequate supervision of inmates who are mentally disabled and/or

               potentially suicidal and procedures for documenting supervision; and

               v. Procedures for staff intervention prior to the occurrence of a suicide and during

               the progress of a suicide attempt, or serious deterioration of mental condition.

        d. Developing and implementing an objective classification plan that includes principles,

        procedures, instruments, and explanations for classification assessments, housing

        assignments, reassessments and inmate needs.

5.2     During all relevant times DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, ALSTON and CITY OF HOUSTON were aware of and responsible for complying

with the aforementioned rules. Despite DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, ALSTON and CITY OF HOUSTON’S knowledge of this duty and obligation, as

agents, employees, and jail personnel at Houston Central Jail Defendants deliberately abdicated

their responsibilities for the safety, security, and welfare of detainees and instead made a mockery

of the so-called security rounds by failing to comply with the required timely physical and visual

checks, and by knowing that the well-being of an individual could not possibly be determined

through a procedure that ignored the required personal observations of the detainees.

5.3     During all relevant times, although DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, ALSTON and CITY OF HOUSTON knew that Decedent had been mentally

and/or chemically unstable, that he should have been placed in a mental health high risk status,

should have been provided medical care, and that he was exhibiting signs and symptoms of distress

and hopelessness; they failed to provide him with any medical treatment of even physically

observing him for long periods of time, and instead placed Decedent in isolation.




                                                15
      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 16 of 43




5.4     During all relevant times, DEFENDANTS SARDINAS, GONZALEZ, AHMED,

ALTORSHAN, ALSTON and CITY OF HOUSTON, with specific notice of Decedent’s ongoing

medical issues, including risk of potential suicide, failed to offer or procure appropriate

intervention and failed to ensure that he received the medical attention he needed for his serious,

immediate, and life threatening condition.

                                              VI.
                                        Causes of Action

                  Count I: Idelbio Perez-Gonzalez - 42 U.S.C. § 1983 Claim

Plaintiffs re-allege Paragraphs 1.1-6.13 of the Complaint.

6.1     On December 27, 2015, DEFENDANT GONZALEZ acted under the color of law.

6.2     Decedent was in a special relationship with DEFENDANT GONZALEZ, within the

meaning of the case law interpreting 42 U.S.C. § 1983 and the Constitution, which guarantees

equal protection of the laws and prohibits any person acting under the color of federal law, from

subjecting any person under custody to punitive conditions of excessive and deadly force without

due process of law.

6.3     DEFENDANT GONZALEZ, acting under color of law and within the scope of his

responsibility or employment and authority, intentionally, and with conscious, callous, deliberate

and unreasonably indifferent behavior deprived Decedent of his constitutional rights.

6.4     DEFENDANT GONZALEZ’S above and below described conduct, acts and/or omissions

constitute deliberate indifference to Decedent’s medical needs, was unreasonable and violated his

rights under the Eighth and Fourteenth Amendments to the United States Constitution, and violated

42 U.S.C. § 1983. Decedent’s equal protection rights were violated by Defendant Gonzalez’s

inactions of addressing Decedent’s medical necessities. Therefore, Defendant is not entitled to

qualified immunity.

                                                16
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 17 of 43




6.5      Plaintiff’s invoke their Constitutional rights, under the 8th and 14th Amendments to the

United States Constitution:

         a.     Right to Reasonable Medical Care;

         b.     Failure to intervene; and

         c.     Substantive Due Process Rights (Life, Liberty, and Property).

6.6      The above-described acts and omissions by DEFENDANT GONZALEZ demonstrated a

deliberate indifference to and conscious disregard for the constitutional rights and safety of

Decedent.

6.7      As a result of DEFENDANT GONZALEZS’ violations of Decedent’s constitutional rights,

Decedent suffered substantial injuries, including but not limited to physical injury, conscious pain

and suffering, mental anguish, damages and ultimately, death.

6.8      Decedent exercised his rights, or attempted to do so, under the United States Constitution.

6.9      DEFENDANT GONZALEZ deprived Decedent of his rights guaranteed by the United

States Constitution and Federal statutes.

6.10     In the events alleged above, DEFENDANT GONZALEZ acted contrary to law, and

intentionally, willfully, wantonly, and unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

6.11     As a direct and proximate result of the foregoing, DEFENDANT GONZALEZ,

Individually and as an agent and/or employee of Houston Central Jail, as a Jail Medical Specialist,

deprived Decedent of his rights and privileges as a citizen of the United States, and caused

Decedent to suffer injury and death, of which has caused the general damages requested by

Plaintiffs in an amount in excess of the applicable jurisdictional amount, to be proven at trial.




                                                 17
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 18 of 43




6.12     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

6.13     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                      Count II- Idelbio Perez-Gonzalez- Negligence Claim

Plaintiffs re-allege Paragraphs 1.1-6.13 of the Complaint.

6.14     On December 27, 2015, DEFENDANT GONZALEZ acted under color of law.

6.15     In the events alleged above, DEFENDANT GONZALEZ acted contrary to law, and

negligently, willfully, wantonly, and/or unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

6.16     The above-described acts and omissions by DEFENDANT GONZALEZ demonstrated a

negligent and even deliberate indifference to and conscious disregard for the constitutional rights

and safety of Decedent.

6.17     On or about December 27, 2015, at various points in time, Decedent was not adequat ely

monitored by DEFENDANT GONZALEZ while in custody and only medically screened upon the

request made that day rather than within the daily required time increments.

6.18     On or about December 27, 2015 Defendant Gonzalez breached his job responsibilities and

duties as a Jail Medical Specialist, of assessing all medical problems a patient may have and

screening the patients in violation of Decedent’s Fourteenth and Eighth Amendment Rights.


                                                 18
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 19 of 43




6.19     On or about December 27, 2015, DEFENDANT GONZALEZ’S acts were negligent,

willful, wanton, and/or reckless in failing to use reasonable force to keep Decedent safe and secure.

6.20     On or about December 27, 2015, DEFENDANT GONZALEZ, was negligent, willful,

wanton, and/or recklessly exhibited a conscious disregard for the safety of Decedent in failing to

conduct a full and necessary physical examination on Decedent in order to observe any signs of

intoxication, incoherency, or signs of trauma. As a result of the negligent, willful, wanton, and/or

reckless acts by DEFENDANT GONZALEZ’s breach of job duties, Decedent later became

unresponsive and died.

6.21     On or about December 27, 2015, DEFENDANT GONZALEZ was negligent, willful,

wanton, and reckless in exhibiting a conscious disregard for the safety of Decedent in failing to

keep him in safe mental and physical state through a proper physical examination that would have

shown an intoxicated or incoherent state and require detoxing medication or any other form of

treatment of the Decedent.

6.22     On or about December 27, 2015, DEFENDANT GONZALEZ was negligent, willful,

wanton, showed a conscious disregard, and/or reckless in failing to providing adequate medical

care and attention to Decedent when he was unable to walk and when he requested water violating

Decedent’s Fourteenth and Eighth Amendment Rights.

6.23     As a direct and proximate result of the foregoing, DEFENDANT GONZALEZ,

individually, deprived Decedent of his rights and privileges as a citizen of the United States, and

caused Decedent to suffer injury and death, of which has caused the general damages request ed by

Plaintiffs in an amount in excess of the applicable jurisdictional amount, to be proven at trial.

6.24     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne


                                                 19
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 20 of 43




Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors, on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

6.25     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                       Count III- Raul Sardinas- 42 U.S.C. § 1983 Claim

Plaintiffs re-allege Paragraphs 1.1-6.25 of the Complaint.

6.26     On December 27, 2015, DEFENDANT SARDINAS acted under the color of law.

6.27     Decedent was in a special relationship with DEFENDANT SARDINAS, within the

meaning of the case law interpreting 42 U.S.C. § 1983 and the Constitution, which guarantees

equal protection of the laws and prohibits any person acting under the color of federal law, from

subjecting any person under custody to punitive conditions of excessive and deadly force without

due process of law.

6.28     DEFENDANT SARDINAS, acting under color of law and within the scope of his

responsibilities or employment and authority, intentionally, and with conscious, callous, deliberate

and unreasonably indifferent behavior deprived Decedent of his constitutional rights.

6.29     DEFENDANT SARDINAS’S above and below described conduct, acts and/or omissions

constitute deliberate indifference to Decedent’s medical needs, was unreasonable and in violation

of his rights under the Eighth and Fourteenth Amendments to the United States Constitution, under

42 U.S.C. § 1983. Decedent's equal protection rights were violated by Defendant Sardinas's

inactions of addressing Decedent's medical necessities. Therefore, Defendant is not entitled to

qualified immunity.


                                                 20
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 21 of 43




6.30     Plaintiff’s invoke their Constitutional rights, under the 8 th and 14th Amendments to the

United States Constitution:

         a.     Right to Reasonable Medical Care;

         b.     Failure to intervene; and

         c.     Substantive Due Process Rights (Life, Liberty, and Property).

6.31     The above-described acts and omissions by DEFENDANT SARDINAS demonstrated a

deliberate indifference to and conscious disregard for the constitutional rights and safety of

Decedent.

6.32     As a result of DEFENDANT SARDINAS’S violations of Decedent’s constitutional rights,

Decedent suffered substantial injuries, including but not limited to physical injury, conscious pain

and suffering, mental anguish, damages and ultimately, death.

6.33     Decedent exercised his rights, or attempted to do so, under the United States Constitution.

6.34     DEFENDANT SARDINAS deprived Decedent of his rights guaranteed by the United

States Constitution and Federal statutes.

6.35     In the events alleged above, DEFENDANT SARDINAS acted contrary to law, and

intentionally, willfully, wantonly, and unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

6.36     As a direct and proximate result of the foregoing, DEFENDANT SARDINAS as an agent

and/or employee of Houston Central Jail, as a medical screener, deprived Decedent of his rights

and privileges as a citizen of the United States, and DEFENDANT SARDINAS caused Decedent

to suffer injury and death, of which has caused the general damages requested by Plaintiffs in an

amount in excess of the applicable jurisdictional amount, to be proven at trial.




                                                 21
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 22 of 43




6.37     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

6.38     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                           Count IV- Raul Sardinas- Negligence Claim

Plaintiffs re-allege Paragraphs 1.1-6.38 of the Complaint.

6.39     On December 27, 2015, DEFENDANT SARDINAS acted under color of law.

6.40     In the events alleged above, DEFENDANT SARDINAS acted contrary to law, and

negligently, willfully, wantonly, and/or unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

6.41     The above-described acts and omissions by DEFENDANT SARDINAS demonstrated a

negligent and even deliberate indifference to and conscious disregard for the constitutional rights

and safety of Decedent.

6.42     On or about December 27, 2015, DEFENDANT SARDINAS was negligent, willful,

wanton, and/or reckless in failing to provide adequate screening, medical care, and attention to

Decedent when he was first brought to jail violating Decedent’s rights under 42 U.S.C. § 1983 and

his Fourteenth and Eighth Amendment Rights.




                                                 22
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 23 of 43




6.43      On or about December 27, 2015, at various points in time, Decedent was not adequately

monitored or medically screened by DEFENDANT SARDINAS while in custody in the holding

B cell.

6.44      On or about December 27, 2015, DEFENDANT SARDINAS’S acts were negligent,

willful, wanton, and/or reckless in failing to prescribe any detoxing medication to Decedent when

he was visibly incoherent, inebriated, and intoxicated from the beginning in order to keep Decedent

safe and secure while in the holding cell and failed to determine any issues the Decedent may have

later on, after observing that the Decedent was showing non-violent signs of screaming and

agitation when he first arrived to Houston Central Jail.

6.45      On or about December 27, 2015, DEFENDANT SARDINAS, was negligent, willful,

wanton, and/or recklessly exhibited a conscious disregard for the safety of Decedent in failing to

conduct a preliminary examination of Decedent upon noticing Decedent’s screaming and agitation

in order to observe any further signs of intoxication or signs of later possible trauma. As a result

of the negligent, willful, wanton, and/or reckless acts by DEFENDANT SARDINAS, Decedent

later became unresponsive and died.

6.46      On or about December 27, 2015, DEFENDANT SARDINAS was negligent, willful,

wanton, and reckless in exhibiting a conscious disregard for the safety of Decedent in failing to

keep him in safe and suitable environment where he could be kept free from injury, harm, and

death.

6.47      On or about December 27, 2015, DEFENDANT SARDINAS was negligent, willful,

wanton, and/or reckless when upon seeing that Decedent was non-violently screaming and

agitated, failed to examine as to why Decedent may be behaving in that manner.




                                                23
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 24 of 43




6.48     As a direct and proximate result of the foregoing, DEFENDANT SARDINAS deprived

Decedent of his rights and privileges as a citizen of the United States, and caused Decedent to

suffer injury and death, of which has caused the general damages requested by Plaintiffs in an

amount in excess of the applicable jurisdictional amount, to be proven at trial.

6.49     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

6.50     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                   Count V-Lourdes Torres Ahmed- 42 U.S.C. § 1983 Claim

Plaintiffs re-allege Paragraphs 1.1-6.50 of the Complaint.

6.51     On December 27, 2015, DEFENDANT AHMED acted under the color of law.

6.52     Decedent was in a special relationship with DEFENDANT AHMED, within the meaning

of the case law interpreting 42 U.S.C. § 1983 and the Constitution, which guarantees equal

protection of the laws and prohibits any person acting under the color of federal law, from

subjecting any person under custody to punitive conditions of excessive and deadly force without

due process of law.

6.53     DEFENDANT AHMED, acting under color of law and within the scope of his

responsibilities or employment and authority as a Senior Jail Medical Specialist, intentionally, and




                                                 24
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 25 of 43




with conscious, callous, deliberate and unreasonably indifferent behavior deprived Decedent of

his constitutional rights.

6.54     DEFENDANT AHMED’S above and below described conduct, acts and/or omissions

constitute deliberate indifference to Decedent’s medical needs, were unreasonable and violated his

rights under the Eighth and Fourteenth Amendments to the United States Constitution, violated 42

U.S.C. § 1983. Decedent's equal protection rights were violated by Defendant Ahmed's inactions

of addressing Decedent's medical necessities. Therefore, Defendant is not entitled to qualified

immunity.

6.55     Plaintiff’s invoke their Constitutional rights, under the 8 th and 14th Amendments to the

United States Constitution:

         a.     Right to Reasonable Medical Care;

         b.     Failure to intervene; and

         c.     Substantive Due Process Rights (Life, Liberty, and Property).

6.56     The above-described acts and omissions by DEFENDANT AHMED demonstrated a

deliberate indifference to and conscious disregard for the constitutional rights and safety of

Decedent.

6.57     As a result of DEFENDANT AHMED’S violations of Decedent’s constitutional rights,

Decedent suffered substantial injuries, including but not limited to physical injury, conscious pain

and suffering, mental anguish, damages and ultimately, death.

6.58     Decedent exercised his rights, or attempted to do so, under the United States Constitution.

6.59     DEFENDANT AHMED deprived Decedent of his rights guaranteed by the United States

Constitution and Federal statutes.




                                                 25
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 26 of 43




6.60     In the events alleged above, DEFENDANT AHMED acted contrary to law, and

intentionally, willfully, wantonly, and unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983, Fourteenth and Eighth

Amendments.

6.61     As a direct and proximate result of the foregoing DEFENDANT AHMED as an Senior Jail

Medical Specialist of Houston Central Jail, deprived Decedent of his rights and privileges as a

citizen of the United States, and DEFENDANT AHMED caused Decedent to suffer injury and

death, of which has caused the general damages requested by Plaintiffs in an amount in excess of

the applicable jurisdictional amount, to be proven at trial.

6.62     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

6.63     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                      Count VI- Lourdes Torres Ahmed- Negligence Claim

Plaintiffs re-allege Paragraphs 1.1-6.63 of the Complaint.

6.64     On December 27, 2015, DEFENDANT AHMED acted under color of law.

6.65     In the events alleged above, DEFENDANT AHMED acted contrary to law, and

negligently, willfully, wantonly, and/or unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.


                                                 26
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 27 of 43




6.66     The above-described acts and omissions by DEFENDANT AHMED demonstrated a

negligent and even deliberate indifference to and conscious disregard for the constitutional rights

and safety of Decedent.

6.67     On or about December 27, 2015, at various points in time, Decedent was not adequately

monitored by DEFENDANT AHMED while in custody.

6.68     On or about December 27, 2015, DEFENDANT AHMED’s acts were negligent, willful,

wanton, and/or reckless in failing to adequately and timely check up on Decedent before Decedent

had shown signs of not breathing and was found lying face down on the floor.

6.69     On or about December 27, 2015, DEFENDANT AHMED, was negligent, willful, wanton,

and/or recklessly exhibited a conscious disregard for the safety of Decedent in failing to conduct

timely and necessary checkups of Decedent while he was in the holding cell in order to observe

any signs of possible trauma and prevent the later unresponsive state of the Decedent. As a result

of the negligent, willful, wanton, and/or reckless acts by DEFENDANT AHMED, Decedent later

died.

6.70     On or about December 27, 2015, DEFENDANT AHMED was negligent, willful, wanton,

and reckless in exhibiting a conscious disregard for the overall safety of Decedent in failing to

keep him in a safe and suitable environment through necessary checkups where he could be kept

free from injury, harm, and death.

6.71     On or about December 27, 2015, DEFENDANT AHMED was negligent, willful, wanton,

and/or reckless in not providing adequate screening, timely medical care, and attention to Decedent

previously while he was in the holding cell for several hours and before Decedent later became

unresponsive.




                                                27
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 28 of 43




6.72     On or about December 27, 2015, DEFENDANT AHMED was negligent, willful, wanton,

and/or reckless in his capacity as a Senior Jail Medical Specialist when upon seeing Decedent lying

face down on the floor, unresponsive and not breathing, conducted CPR along with the use of a

defibrillator, but required the Houston Fire Department to take over in order to further resuscitate

Decedent.

6.73     As a direct and proximate result of the foregoing, DEFENDANT AHMED deprived

Decedent of his rights and privileges as a citizen of the United States, and caused Decedent to

suffer excessive injury and death, of which has caused the general damages requested by Plaintiffs

in an amount in excess of the applicable jurisdictional amount, to be proven at trial.

6.74     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

6.75     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                   Count VII- Ntum Aza Altorshan - 42 U.S.C. § 1983 Claim

Plaintiffs re-allege Paragraphs 1.1-6.75 of the Complaint.

6.76     On December 27, 2015, DEFENDANT ALTORSHAN acted under the color of law.

6.77     Decedent was in a special relationship with DEFENDANT ALTORSHAN, within the

meaning of the case law interpreting 42 U.S.C. § 1983 and the Constitution, which guarantees

equal protection of the laws and prohibits any person acting under the color of federal law, from


                                                 28
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 29 of 43




subjecting any person under custody to punitive conditions of excessive and deadly force without

due process of law.

6.78     DEFENDANT ALTORSHAN, acting under color of law and within the scope of his

responsibilities or employment and authority, intentionally, and with conscious, callous, deliberate

and unreasonably indifferent behavior deprived Decedent of his constitutional rights.

6.79     The Defendant’s above and below described conduct, acts and/or omissions constitute

deliberate indifference to Decedent’s medical needs, was unreasonable and violated his rights

under the Eighth and Fourteenth Amendments to the United States Constitution, and violated 42

U.S.C. § 1983. Decedent's equal protection rights were violated by Defendant Altorshan's inactions

of addressing Decedent's medical necessities. Therefore, Defendant is not entitled t o qualified

immunity.

6.80     Plaintiff’s further invoke their Constitutional rights, under the 8th and 14th Amendments to

the United States Constitution:

         a.     Right to Reasonable Medical Care;

         b.     Failure to intervene; and

         c.     Substantive Due Process Rights (Life, Liberty, and Property).

6.81     The above-described acts and omissions by DEFENDANT ALTORSHAN demonstrated a

deliberate indifference to and conscious disregard for the constitutional rights and safety of

Decedent.

6.82     As a result of DEFENDANT ALTORSHAN’s violations of Decedent’s constitutional

rights, Decedent suffered substantial injuries, including but not limited to physical injury,

conscious pain and suffering, mental anguish, damages and ultimately, death.

6.83     Decedent exercised his rights, or attempted to do so, under the United States Constitution.


                                                 29
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 30 of 43




6.84     DEFENDANT ALTORSHAN deprived Decedent of his rights guaranteed by the United

States Constitution and Federal statutes.

6.85     In the events alleged above, DEFENDANT ALTORSHAN acted contrary to law, and

intentionally, willfully, wantonly, and unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

6.86     As a direct and proximate result of the foregoing, DEFENDANT ALTORSHAN as an

agent and/or employee of Houston Central Jail, deprived Decedent of his rights and privileges as

a citizen of the United States, and DEFENDANT ALTORSHAN caused Decedent to suffer injury

and death, of which has caused the general damages requested by Plaintiffs in an amount in excess

of the applicable jurisdictional amount, to be proven at trial.

6.87     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

6.88     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                      Count VIII- Ntum Aza Altorshan- Negligence Claim

Plaintiffs re-allege Paragraphs 1.1-6.88 of the Complaint.

6.89     On December 27, 2015, DEFENDANT ALTORSHAN acted under color of law.




                                                 30
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 31 of 43




6.90     In the events alleged above, DEFENDANT ALTORSHAN acted contrary to law, and

negligently, willfully, wantonly, and/or unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

6.91     The above-described acts and omissions by DEFENDANT ALTORSHAN demonstrated a

ne4ligent and even deliberate indifference to and conscious disregard for the constitutional rights

and safety of Decedent.

6.92     On or about December 27, 2015, at various points in time, Decedent was not adequately

monitored by DEFENDANT ALTORSHAN while in custody.

6.93     On or about December 27, 2015, DEFENDANT ALTORSHAN’s acts were negligent,

willful, wanton, and/or reckless in failing to adequately and timely check up on Decedent before

Decedent had shown signs of not breathing and was found lying face down on the floor.

6.94     On or about December 27, 2015, DEFENDANT ALTORSHAN, was negligent, willful,

wanton, and/or recklessly exhibited a conscious disregard for the safety of Decedent in failing to

conduct timely and necessary checkups of Decedent while he was in the holding cell in order to

observe any signs of possible trauma and prevent the later unresponsive state of the Decedent. As

a result of the negligent, willful, wanton, and/or reckless acts by DEFENDANT ALTORSHAN,

Decedent later died.

6.95     On or about December 27, 2015, DEFENDANT ALTORSHAN was negligent, willful,

wanton, and reckless in exhibiting a conscious disregard for the overall safety of Decedent in

failing to keep him in a safe and suitable environment through necessary checkups where he could

be kept free from injury, harm, and death.

6.96     On or about December 27, 2015, DEFENDANT ALTORSHAN was negligent, willful,

wanton, and/or reckless in not providing adequate screening, timely medical care, and attention to


                                                31
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 32 of 43




Decedent previously while he was in the holding cell for several hours and before Decedent later

became unresponsive.

6.97     On or about December 27, 2015, DEFENDANT ALTORSHAN was negligent, willful,

wanton, and/or reckless in his capacity as a Senior Jail Medical Specialist when upon seeing

Decedent lying face down on the floor, unresponsive and not breathing, conducted CPR along with

the use of a defibrillator and with the help of DEFENDANT AHMED, still further required the

Houston Fire Department to take over in order to resuscitate Decedent.

6.98     As a direct and proximate result of the foregoing, DEFENDANT ALTORSHAN deprived

Decedent of his rights and privileges as a citizen of the United States, and caused Decedent to

suffer excessive injury and death, of which has caused the general damages requested by Plaintiffs

in an amount in excess of the applicable jurisdictional amount, to be proven at trial.

6.99     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

7.0      The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                      Count IX- Gabrielle Alston- 42 U.S.C. § 1983 Claim

Plaintiffs re-allege Paragraphs 1.1-7.0 of the Complaint.

7.1      On December 27, 2015, DEFENDANT ALSTON acted under the color of law.




                                                 32
      Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 33 of 43




7.2     Decedent was in a special relationship with DEFENDANT ALSTON, within the meaning

of the case law interpreting 42 U.S.C. § 1983 and the Constitution, which guarantees equal

protection of the laws and prohibits any person acting under the color of federal law, from

subjecting any person under custody to punitive conditions of excessive and deadly force without

due process of law.

7.3     DEFENDANT ALSTON, acting under color of law and within the scope of their

responsibilities or employment and authority, intentionally, and with conscious, callous, deliberate

and unreasonably indifferent behavior deprived Decedent of his constitutional rights.

7.4     The Defendants’ above and below described conduct, acts and/or omissions constitute

deliberate indifference to Decedent’s medical needs, was unreasonable and violated his rights

under the Eighth and Fourteenth Amendments to the United States Constitution, and violated 42

U.S.C. § 1983. Decedent's equal protection rights were violated by Defendant Alston's inactions

of addressing Decedent's medical necessities. Therefore, Defendant is not entitled to qualified

immunity.

7.5     Plaintiff’s invoke their Constitutional rights, under the 8 th and 14th Amendments to the

United States Constitution:

        a.     Right to Reasonable Medical Care;

        b.     Failure to intervene; and

        c.     Substantive Due Process Rights (Life, Liberty, and Property).

7.6     The above-described acts and omissions by DEFENDANT ALSTON demonstrated a

deliberate indifference to and conscious disregard for the constitutional rights and safety of

Decedent.




                                                33
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 34 of 43




7.7      As a result of DEFENDANT ALSTON’s violations of Decedent’s constitutional rights,

Decedent suffered substantial injuries, including but not limited to physical injury, conscious pain

and suffering, mental anguish, damages and ultimately, death.

7.8      Decedent exercised his rights, or attempted to do so, under the United States Constitution.

7.9      DEFENDANT ALSTON deprived Decedent of his rights guaranteed by the United States

Constitution and Federal statutes.

7.10     In the events alleged above, DEFENDANT ALSTON acted contrary to law, and

intentionally, willfully, wantonly, and unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

7.11     As a direct and proximate result of the foregoing, DEFENDANT ALSTON as an agent

and/or employee of Houston Central Jail, deprived Decedent of his rights and privileges as a citizen

of the United States, and DEFENDANT ALSTON caused Decedent to suffer injury and death, of

which has caused the general damages requested by Plaintiffs in an amount in excess of the

applicable jurisdictional amount, to be proven at trial.

7.12     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

7.13     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.




                                                 34
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 35 of 43




                           Count X- Gabrielle Alston- Negligence Claim

Plaintiffs re-allege Paragraphs 1.1-7.13 of the Complaint.

7.14     On December 27, 2015, DEFENDANT ALSTON acted under color of law.

7.15     In the events alleged above, DEFENDANT ALSTON acted contrary to law, and

negligently, willfully, wantonly, and/or unreasonably deprived Decedent of his rights, privileges,

and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

7.16     The above-described acts and omissions by DEFENDANT ALSTON demonstrated a

negligent and even deliberate indifference to and conscious disregard for the constitutional rights

and safety of Decedent.

7.17     On or about December 27, 2015, when DEFENDANT ALSTON got a report of a

suspicious person and later found Decedent in an obvious intoxicated state, DEFENDANT

ALSTON did not adequately monitor Decedent during the arrest and used force against Decedent

in order to handcuff him and failed to pass information about the intoxicated state of the Decedent

to Houston Central Jail.

7.18     On or about December 27, 2015, DEFENDANT ALSTON’s acts were negligent, willful,

wanton, and/or reckless in failing to use reasonable force to keep Decedent safe and secure while

in an intoxicated state.

7.19     On or about December 27, 2015, DEFENDANT ALSTON, was negligent, willful, wanton,

and/or recklessly exhibited a conscious disregard for the safety of Decedent in failing to use

unnecessary force during Decedent’s arrest and further monitor the Decedent when knowing of

his intoxicated state. As a result of the negligent, willful, wanton, and/or reckless acts by

DEFENDANT ALSTON, Decedent later became unresponsive and died.




                                                35
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 36 of 43




7.20     On or about December 27, 2015, DEFENDANT ALSTON as an agent, personnel, or

employee of the City of Houston, was negligent, willful, wanton, and reckless in exhibiting a

conscious disregard for the safety of Decedent in failing to keep him in a safe and suitable

environment where he could be kept free from injury, harm, and death.

7.21     On or about December 27, 2015, DEFENDANT ALSTON was negligent, willful, wanton,

and/or reckless in not providing adequate attention to Decedent when he was intoxicated during

the arrest.

7.22     On or about December 27, 2015, DEFENDANT ALSTON was negligent, willful, wanton,

and/or reckless when upon Decedent’s arrest.

7.23     As a direct and proximate result of the foregoing, DEFENDANT ALSTON deprived

Decedent of his rights and privileges as a citizen of the United States, and caused Decedent to

suffer injury and death, of which has caused the general damages requested by Plaintiffs in an

amount in excess of the applicable jurisdictional amount, to be proven at trial.

7.24     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.

7.25     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

          Count XI- City of Houston- 42 U.S.C. § 1983 and 1988/Monell Policy Claim

Plaintiffs re-allege Paragraphs 1.1-7.25 of the Complaint.



                                                 36
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 37 of 43




7.26     The actions of DEFENDANT CITY OF HOUSTON, which resulted in Decedent’s death,

were done pursuant to one or more interrelated de facto as well as explicit policies, practices and/or

customs of the DEFENDANT CITY OF HOUSTON, its agents, and/or its officials, Boards, and/or

Personnel Division.

7.27     DEFENDANT CITY OF HOUSTON, as acting at the level of official policy, practice, and

custom, with deliberate, callous, conscious and unreasonable indifference to Decedent’s

constitutional rights, authorized, tolerated, and institutionalized the practices and ratified the illegal

conduct herein detailed, and at all times material to this Complaint the DEFENDANT CITY OF

HOUSTON, its officers and/or agents, its Boards and/or its Personnel Divisions had interrelated

de facto policies, practices, and customs which include, inter alia:

         a. Failing to use reasonable force and not deadly force against decedent under Chapter 9 of

         the Model Penal Code, Texas § 83.001 of Liability in Tort Chapter 83: Use of Force or

         Deadly Force; and Texas § 9.34 of Justification Excluding Criminal Responsibility in Penal

         Code Chapter 9: Protection of Life or Health. Defendants IDELBIO PEREZ-GONZALEZ,

         RAUL SARDINAS, LOURDES TORRES AHMED, NTUM AZA ALTORSHAN,

         GABRIELLE ALSTON, and CITY OF HOUSTON are justified in using force, but not

         deadly force against another that is capable of causing death or serious bodily injury;

         b. Failing to properly train, supervise, discipline, transfer, monitor, counsel and otherwise

         control police officers;

         c. Failing to appropriately and timely identify serious mental and medical attention needed

         by Decedent;

         d. Failing to timely refer victims like Decedent for appropriate medical services, despite

         clear indications of serious need;


                                                   37
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 38 of 43




           e. Failing and refusing to adequately and timely communicate critical information

           regarding decedent’s unresponsive condition to health care providers;

           f. Possessing knowledge of deficiencies in the policies, practices, customs, and procedures

           concerning those held in custody like Decedent and approving and/or deliberately turning

           a blind eye to those deficiencies.

7.28       Plaintiff’s invoke their Constitutional rights, under the 8 th and 14th Amendments to the

United States Constitution:

           a.     Right to Reasonable Medical Care;

           b.     Failure to intervene; and

           c.     Substantive Due Process Rights (Life, Liberty, and Property).

7.29       Further, the constitutional violations and damages of Decedent as described herein were

directly and proximately caused by: The unofficial and/or official, tacit and/or expressed; and

otherwise unconstitutional policies of authorized policy makers of DEFENDANT CITY OF

HOUSTON, who deliberately ignored the reckless, negligent, willful, wanton, deliberate and/or

intentional conduct of its agents, with a lack of needed medical attention, and deliberately failed

to supervise and control officers so as to prevent violations of victims’ rights. Decedent's equal

protection rights were violated by Defendant City of Houston's inactions of addressing Decedent's

medical necessities. Therefore, Defendant is not entitled to qualified immunity

7.30       Said interrelated policies, practices and customs, as set forth above, both individually and

together, were maintained and implemented with deliberate indifference and unreasonably; and

encouraged DEFENDANT CITY OF HOUSTON to commit the aforesaid acts against Decedent,

and therefore acted as direct and proximate cause of said constitutional violations and resulting

injures.


                                                    38
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 39 of 43




7.31     The foregoing policies, practices, customs and omissions, maintained by DEFENDANT

CITY OF HOUSTON violated Decedent’s constitutional rights.

                          Count XII- City of Houston-Negligence Claim

Plaintiffs re-allege Paragraphs 1.1-7.31 of the Complaint.

7.32     On December 27, 2015, DEFENDANT CITY OF HOUSTON acted under color of law.

7.33     In the events alleged above, DEFENDANT CITY OF HOUSTON acted contrary to law,

and negligently, willfully, wantonly, and/or unreasonably deprived Decedent of his rights,

privileges, and immunities secured by the U.S. Constitution and 42 U.S.C. § 1983.

7.34     The above-described acts and omissions by DEFENDANT CITY OF HOUSTON

demonstrated a negligent and even deliberate indifference to and conscious disregard for the

constitutional rights and safety of Decedent.

7.35     On or about December 27, 2015, at various points in time, Decedent was not adequately

monitored while in custody.

7.36     On or about December 27, 2015, DEFENDANT CITY OF HOUSTON’s agents,

personnel, employees, including but not limited to City of Houston, were negligent, willful,

wanton, and/or reckless in failing to use reasonable force to keep Decedent safe and secure.

7.37     On or about December 27, 2015, DEFENDANT CITY OF HOUSTON’s agents,

personnel, employees, including but not limited to City of Houston, were negligent, willful,

wanton, and/or recklessly exhibited a conscious disregard for the safety of Decedent in failing to

keep him free from injury, harm and death. As a result of the negligent, willful, wanton, and/or

reckless acts by DEFENDANT CITY OF HOUSTON which exhibited a conscious disregard for

the safety of Decedent.




                                                39
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 40 of 43




7.38     On or about December 27, 2015, DEFENDANT CITY OF HOUSTON’s agents,

personnel, employees, including but not limited to DEFENDANT CITY OF HOUSTON, were

negligent, willful, wanton, and reckless in exhibiting a conscious disregard for the safety of

Decedent in failing to keep him in safe and suitable environment where he could be kept free from

injury, harm, and death.

7.39     On or about December 27, 2015, DEFENDANT CITY OF HOUSTON’s agents, personnel,

employees, including but not limited to City of Houston, were negligent, willful, wanton, and/or

reckless in not providing adequate medical care and attention to Decedent when he was found

unresponsive in his cell.

7.40     On or about December 27, 2015, DEFENDANT CITY OF HOUSTON’s agents, personnel,

employees, including but not limited to City of Houston, did not attempt to transport Decedent to

a medical facility to be seen by a physician after finding him unresponsive at the jail.

7.41     As a direct and proximate result of the foregoing, DEFENDANT CITY OF HOUSTON,

individually, deprived Decedent of his rights and privileges as a citizen of the United States, and

caused Decedent to suffer injury and death, of which has caused the general damages requested by

Plaintiffs in an amount in excess of the applicable jurisdictional amount, to be proven at trial.

7.42     The claims and causes of action for the wrongful death of Decedent are brought by his

mother, father, and children Charmaine McWilliams, Robert Stephen Sr., Serenity Stephen, Jadyne

Stephen, Naomi Rawls, Lyric Stephen, Bobby Stephen, and Journey Stephen, minors on their own

behalves and all rightful heirs, pursuant to Texas Civil Practice and Remedies Code Sections

71.002-004.




                                                 40
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 41 of 43




7.43     The claims and causes of action for injuries to the health, reputation and person sustained

by Decedent are brought in this action pursuant to the Survival Act, Texas Civil Practice and

Remedies Code Section 71.021.

                                                 VII.
                                               Damages

8.1      Defendants Sardinas, Gonzalez, Ahmed, Altorshan, Alston, and City of Houston are jointly

and severally liable for the wrongs complained of herein, either by virtue of direct participation or

by virtue of encouraging, aiding, abetting, committing, and/or ratifying and condoning the

commission of the above described acts and/or omissions.

8.2      Plaintiffs suffered compensatory, special, and punitive damages for the following:

         a. Extreme mental anguish and emotional distress as a result of being falsely arrested,

         physically assaulted, and battered by Defendants Sardinas, Gonzalez, Ahmed, Altorshan,

         Alston, and City of Houston;

         b. Extreme physical abuse, mental anguish and emotional distress as a result of the

         intentional infliction of emotional distress to which Defendants Sardinas, Gonzalez,

         Ahmed, Altorshan, Alston, and City of Houston subjected Plaintiffs;

         c. Violations of Plaintiffs’ civil rights by Defendants Sardinas, Gonzalez, Ahmed,

         Altorshan, Alston, and City of Houston;

         d. Pre- and post-judgment interest cost of Court;

         e. Punitive damages for egregious acts and omissions of Defendants Sardinas, Gonzalez,

         Ahmed, Altorshan, Alston, and City of Houston.

8.3      Plaintiffs are entitled to attorney’s fees for litigation of this matter and any such other and

         further relief to which Plaintiffs may be entitled.

                                                  VII.

                                                   41
       Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 42 of 43




                                          Punitive Damages

9.1      Plaintiffs are also seeking punitive damages for the wrongful death of Robert Stephens Jr.

                                                 VIII.
                                             Jury Demand

10.1     Plaintiffs request that this action be heard before a jury.

                                           Prayer for Relief

         CHARMAINE MCWILLIAMS, Individually, and as Mother and as Representative of

Estate of ROBERT STEPHEN JR., deceased, ROBERT STEPHEN SR., Individually and as

Father of ROBERT STEPHEN JR., CHANTIQUE JOHNSON as Next of Friend to SERENITY

STEPHEN and JADYNE STEPHEN, Minors and Children of ROBERT STEPHEN JR.,

A’NEESHA RAWLS, as Next of Friend to NAOMI RAWLS, A Minor and Child of ROBERT

STEPHEN JR., and CRYSTAL JOHNSON as Next of Friend to LYRIC STEPHEN, BOBBY

STEPHEN, and JOURNEY STEPHEN minors and children of ROBERT STEPHEN JR. deceased,

pray that for judgment on their behalves against all Defendants jointly, severally, and in solido, as

follows:

         a. Compensatory, special and punitive damages;

         b. The cost of this action and reasonable attorney fees as provided by 42 U.S.C. §1983;

         c. Judicial interest from date of judicial demand;

         d. Trial by jury; and such further relief as this Court deems just and equitable.

                                                                            Respectfully submitted,

                                                             THE COX PRADIA LAW FIRM PLLC

                                                                            By: _/s/ Troy J. Pradia
                                                                                      Troy J. Pradia
                                                                          Texas Bar No. 24011945
                                                                               Fed. Bar No. 30260
                                                                       1415 N. Loop West, Ste. 305

                                                   42
Case 4:17-cv-00345 Document 53 Filed on 03/25/20 in TXSD Page 43 of 43




                                                     Houston, Texas 77008
                                                        Tel. 713.739.0402
                                                        Fax 713.752.2812
                                              ATTORNEY FOR PLAINTIFFS




                                  43
